Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ENCLOSING ELEMENT, ENCLOSING MODULE, STORAGE MODULE AND ARRANGEMENT FOR PROVIDING ELECTRICAL ENERGY AND A TRANSPORT VEHICLE CONTAINING THE STORAGE MODULE OR THE ARRANGEMENT FOR PROVIDING ELECTRICAL ENERGY

Examiner: Adam Arciero	S.N. 16/047,973	Art Unit: 1727          March 17, 2021

DETAILED ACTION
Applicant’s response filed on December 23, 2020 has been received.  Claims 7-9, 12-23 and 25-34 are currently pending.  Claims 7-9, 13-14, 25, 29-30 and 33 have been amended.  Claims 1-6, 10-11 and 24 have been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
The claim objection on claim 25 is withdrawn because Applicant has amended the claim.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claims 13-23 and 29-30 for being indefinite are withdrawn because Applicant has amended the claims.
Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Suzuki on claims 7, 10, 13, 26 and 32-34 are withdrawn because Applicant has amended the independent claim.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Suzuki on claims 8-9 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Suzuki and Onnerud et al. on claims 27-28 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Suzuki and Gebbie et al. on claim 31 is withdrawn because Applicant has amended the independent claim.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Kevan Morgan on March 19, 2021.

The application has been amended as follows: 
Claims 15 and 16 are amended to remove the word “essentially” in line 3 of each claim.  
Claim 15 now reads: “The storage module according to Claim 14, wherein the third partial area of the first enclosing element and the third partial area of the second enclosing element are arranged at a distance from and parallel to the upper side of the stacked arrangement of the plurality of electrical storage cells.”

Claim 16 now reads: “The storage module according to Claim 14, wherein the fourth partial area of the first enclosing element and the fourth partial area of the second enclosing element are arranged at a distance from and parallel to the lower side of the stacked arrangement of the plurality of electrical storage cells.”

Claim 21 is amended to depend from claim 19; also amended to change the word “element” to “elements” in lines 5 and 6; and amended to add commas to the last two lines of the claim after the words “floor” and “layer” .
Claim 21 now reads: “The storage module according to Claim 19, further comprising: between the lower side of the stacked arrangement of the plurality of electrical storage cells and the bowl floor, at least one first impact-dampening layer, or between the lower side of the stacked arrangement of the plurality of electrical storage cells and the fourth partial areas of the first and second enclosing elements, at least one s and the bowl floor, at least one third impact-dampening layer, is provided.”  (Emphasis added for Examiner’s Amendment). 

Allowable Subject Matter
Claims 7-9, 12-23 and 25-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Suzuki, Onnerud, and Gebbie, do not specifically disclose, teach, or fairly suggest the claimed storage module comprising first and second protrusions of the upper and lower carrier plates that engage with corresponding openings or recesses provided on the circuit board plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727